Citation Nr: 1748868	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  12-02 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, claimed as secondary to a service-connected right knee disability.

2.  Entitlement to service connection for a right hip disability, claimed as secondary to a service-connected right knee disability.

3.  Entitlement to a rating in excess of 10 percent for a right knee disability.

4.  Entitlement to a rating in excess of 0 percent for a right knee surgical scar.


REPRESENTATION

Veteran represented by:    Jan D. Dils, Attorney




WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to March 1988.

This mater comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In November 2015 the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A hearing transcript is of record.  In August 2016, the Board remanded these claims for development.


FINDINGS OF FACT

1.  The Veteran incurred a back injury while working as a truck driver in 2005 after service which is shown to be the more likely cause of a current back disability.

2.   The evidence of record does not show that the Veteran has a current diagnosis of a right hip disability.

3.  Right knee patellofemoral syndrome has been manifested by painful motion of the knee with long periods of standing or walking.

4.  The Veteran failed to report to the June 2016 VA examination and no reason for failure to report was provided and a rescheduled examination was not requested.

5.  The Veteran's right knee surgical scar is not shown to be painful or unstable.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disability are not met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. § 3.102, 3.159, 3.303, 3.326(a), 3.385 (2016).

2.  The criteria for service connection for right hip disability are not met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. § 3.102, 3.159, 3.303, 3.326(a), 3.385 (2016).

3.  The criteria for a rating in excess of 10 percent for a right knee disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2016).

4.  The criteria for a rating in excess of 0 percent for a right knee surgical scar are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).  Neither the Veteran nor representative has raised any issues with the duty to notify or duty to assist.  The Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the Veteran does not raise them before the Board.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

Service Connection

Service connection may be granted for disability caused by disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a relationship between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999). 

Service connection may also be granted for any disease initially diagnosed after service, when the evidence establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d) (2016); Cosman v. Principi, 3 Vet. App. 503 (1992).  The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Arthritis is among the chronic diseases listed in 38 C.F.R. § 3.309(a), and service connection for arthritis may be established based on a continuity of symptomatology.  Furthermore, service incurrence will be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within one year after separation from active service.  38 U.S.C.A. § 1112 (West 2014);  38 C.F.R. §§ 3.307, 3.309 (2016). 

A disability that is proximately due to or the result of a service connected disability shall be service-connected.  When service connection is established for a secondary disability, the secondary disability shall be considered a part of the original disability.  38 C.F.R. § 3.310(a) (2016).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service-connected disability.  In that instance, the Veteran is compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2016);  Allen v. Brown, 7 Vet. App. 439 (1995).

The first requirement for any service connection claim is evidence of the presence of a disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned 38 C.F.R. § 4.7 (2016).

Different ratings may be assigned for separate periods of time if distinct periods are shown by the competent evidence of record during the pendency of the appeal that warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence. Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA may favor one medical opinion over another provided that VA provides a rationale for doing so.  Owens v. Brown, 7 Vet. App. 429 (1995). 

Rating the same disability under different diagnostic codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one disability is not duplicative of or overlapping with the symptomatology of the other disability.  38 C.F.R. § 4.14 (2016); Esteban v. Brown, 6 Vet. App. 259 (1994).  

However, concerning disabilities of the knee, separate ratings under Diagnostic Code 5260 for limitation of flexion and Diagnostic Code 5261 for limitation of extension, may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (2004), 69 Fed. Reg. 59990 (2004).  In addition, a claimant who has both arthritis and instability of a knee may be granted separate ratings under Diagnostic Codes 5003 and 5257.  However, any separate rating must be based on additional compensable disabling symptomatology.  VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2016).  The provisions requiring consideration of pain and other functionally limiting factors should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2016); Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016); Burton v. Shinseki, 25 Vet. App. 1 (2011).

Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of the normal working movements of the body, such as excursion, strength, speed, coordination, and endurance, in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); 38 C.F.R. §§ 4.40, 4.45 (2016).

Lumbar Spine Disability

The Veteran contends that a current lumbar spine disability is the result of strain placed on the back by a service-connected right knee disability.  In a November 2009 statement, the Veteran stated that his back pain had increased as his right knee disability worsened.

In a June 2005 private treatment record, S. B., M.D. opined that the Veteran's back condition was a direct result of the incident that occurred while working as a truck driver.  More specifically, the stain placed on the Veteran's lower back was from straining to open the back door of the truck.

In a May 2009 VA examination, the examiner opined that the Veteran's lumbar spine disability was not related to his active service, nor caused or aggravated by his service-connected right knee disability.  The rationale provided was the lack of continuity in care, and the lack of treatment records.  During the examination the Veteran reported that his back pain began around 2005.  The examiner acknowledged a 1986 visit for a low back strain while in service.

In a May 2010 VA examination, the Veteran reported that he hurt his back while working as a truck driver in 2005.  The examiner opined that the Veteran's lumbar spine disability was not a result of service, but was a result of the injury suffered by the Veteran while working as a truck driver.  The rationale provided was that after the November 1986 back strain treatment in service, there was no follow up treatment for any further back problems.  The examiner highlighted that the Veteran's back pain did not begin until after the work-related incident, but that his knee condition had been present since 1987.  The examiner further stated that the Veteran's work as a truck driver for 13 years was a major contributing factor for his continued back symptoms.  The clinical examination found no abnormal clinical findings and the x-ray done of the spine in January 2009 reported as normal.

In a May 2012 private treatment record, J. M. D., M.D. opined that the Veteran's lumbar spine disability was related to long term right knee complaints.  The rationale provided was that medical literature had established that an uneven gait patter, such as the Veteran's, will over time cause lower back problems.  The examiner  found that "His right sided patellofemoral disorder is certainly severe enough to cause that."  There was no discussion of the 2005 work incident in that opinion and the Board is unclear as to whether or not the examiner was aware of the incident.  As a result, the May 2012 treatment record is found to be of little probative value as it does not appear to have considered the complete evidentiary pictures, to include the 2005 post-service injury.

The Board finds that the preponderance of the evidence is against a finding that any current lumbar spine disability is related to service or any event of service, manifested within one year following separation from service, or is the result of, or aggravated beyond normal progression by a service connected disability.

The Veteran has not submitted any additional competent evidence that relates the lumbar spine disability to his service or a service connected disability.  To the extent that the Veteran himself suggests that his lumbar spine disability is secondary to service-connected disabilities, the Board finds that the Veteran is not competent to offer that etiological opinion.  The evidence does not show that the Veteran has medical training or expertise that would make him competent to provide an opinion on a medical matter such as the etiology of his lumbar spine disability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  

The Board finds that the opinion of the VA examiner is the most persuasive because of the training and expertise of the examiner, and the through rationale provided in conjunction with the opinion.  The VA examiner took into consideration the in service incident, and the back injury that occurred in 2005.  However, the private physicians treatment record from May 2012 did not take into consideration the 2005 back injury while at work, or discuss or discredit that as the cause of the Veteran's lumbar spine disability.  The other private physician's opinion from June 2005, completed in conjunction with an insurance claim, found that it the back injury was a result of what occurred at work.  However, that examiner also did not consider the November 1986 back strain that occurred while the Veteran was in service, and thus appears to have also considered an incomplete evidentiary picture.  

Therefore, the Board finds that the opinion of the VA examiner is the most persuasive as it directly address whether it was at least as likely as not that the lumbar spine disability was related to service, caused or aggravated by a service connected disability, or the result of the 2005 work incident.  That opinion found that it was less likely that the lumbar spine disability was related to service, or caused or aggravated by a service-connected knee disability.

Accordingly, the Board finds that the preponderance of the evidence weighs against the claim for service connection for a lumbar spine disability, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

Right Hip Disability

The Veteran contends that a right hip disability is the result of strain placed on the hip by a service connected right knee disability.  In a November 2009 statement, the Veteran stated that his right hip pain has increased as his right knee disability worsened.

VA treatment records from 2008 and the present note complaints of right hip pain.  In a March 2010 VA treatment record the examiner noted that there were complaints of right hip joint pain and that it was probably tendonitis.  However there was no diagnosis of any hip disability.

In a May 2010 VA examination, the examiner noted that the hip x-rays returned normal.  The examiner ultimately opined that the right hip pain was not caused or aggravated by the service-connected right knee disability, and was not a direct result of service.  The rationale provided was the lack of in service incident and the duration of time between the Veteran's right knee injury and right hip pain.

The Veteran has not submitted any additional contrary competent evidence that provides a diagnosis of a right hip disability or relates any right hip disability to service or a service-connected disability.  To the extent that the Veteran himself suggests that right hip pain is secondary to service-connected disabilities, the Board finds that the Veteran is not competent to offer that etiological opinion.  The evidence does not show that the Veteran has medical training or expertise that would make him competent to provide an opinion on a medical matter such as the etiology of his right hip pain.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  

The Board finds that the preponderance of the evidence weighs against a finding that there is any currently diagnosed right hip disability.  The diagnosis of right hip pain does not constitute a diagnosis of a disability.  Therefore, as the preponderance evidence is against a finding of a current disability, the threshold requirement for substantiating a claim for service connection cannot be met.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Even were a right hip disability found, the most persuasive competent medical opinion found that the right hip pain was less likely related to service or caused or aggravated by a service-connected right knee disability.  

Accordingly, as the preponderance of the evidence is against a finding of any current disability of the right hip or that any right hip disability is related to service or was caused or aggravated by a service-connected right knee disability, the claim for service connection for a right hip disability must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

Right Knee Disability

The Veteran contends that he is entitled to a rating in excess of 10 percent for a right knee disability as his knee is productive of much pain after extended periods of walking or standing.  The Veteran ultimately asserts that in March 2015 he had to have another knee surgery to help alleviate the pain.

Diagnostic Code 5260 provides for the assignment of a 0 percent rating when flexion is limited to 60 degrees.  A 10 percent rating is warranted when flexion of the leg is limited to 45 degrees.  A rating of 20 percent is assigned when leg flexion is limited to 30 degrees, and a rating of 30 percent is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2016).  

Diagnostic Code 5261 pertains to limitation of leg extension.  A 10 percent rating is warranted where extension is limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees.  A 30 percent rating is warranted where extension is limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2016).

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  38 C.F.R. § 4.71a, Plate II (2016).  

In a February 2010 VA consult, the Veteran was noted as having some limitation of range of motion at the right knee due to pain particularly in flexion and extension.  In a February 2013 VA emergency department note, the Veteran was noted as having pain with flexion beyond 90 degrees.  In an October 2012 VA orthopedic consult the Veteran was noted as a having a full range of motion with flexion and extension in the right knee.  In a March 2013 medical note the Veteran was noted as having positive straight leg raising at 60 degrees in the right lower extremity. 

During the November 2015 hearing the Veteran testified that his pain levels were miscommunicated during previous examinations and that he was confused.  In June 2016 the Veteran was scheduled for a VA examination for the right knee disability and surgical scar, but failed to report for the examination.  The Board notes that the Veteran previously failed to report to a March 2012 VA medical consult.

Neither the Veteran nor service representative have presented good cause for the failure to report for VA examination scheduled in June 2016, requested another examination or, after receipt of the supplemental statement of the case, argued that the Veteran had not received notice of the VA examinations.  Under those circumstances, the Board finds that the Veteran failed to report for VA examinations without good cause.  The Board notes that the duty to assist a claimant is not a one-way street, and the Veteran has failed to cooperate to the full extent in the development of his claim.  Wood v. Derwinski, 1 Vet. App. 406 (1991).  Where entitlement to a benefit cannot be established or confirmed without a current VA examination and the Veteran fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied. 38 C.F.R. §§ 3.655 (a)-(b) (2016).  In view of the foregoing, the Board concludes that there is no duty to attempt to provide another examination or medical opinion.  And, as VA has fulfilled the duty to notify and assist to the extent possible, the Board can consider the merits of the appeal without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The regulation mandates that the claim for increase must be denied.
However, the Board notes that the evidence of record does not establish that any higher or separate rating is warranted for a right knee disability.  The evidence does not show limitation of flexion to 45 degrees or less or limitation of extension, even considering any additional loss of function due to pain or other factors.  The evidence does not show recurrent lateral instability of the right knee, genu recurvatum, meniscal pathology, or ankylosis.  Therefore, the Board finds that there is no other competent evidence of record to establish that an increased rating in excess of 10 percent, or any separate compensable rating, for a right knee disability is warranted under Diagnostic Codes 5256-5263.  38 C.F.R. § 4.71a (2016).

Therefore, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 10 for a right knee disability.  Therefore, the claim for increase is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

Right Knee Surgical Scar

The Veteran contends that he is entitled to a rating in excess of 0 percent for a right knee surgical scar, as the scar is productive of pain.  

Diagnostic Codes 7800-7805 were revised, effective for claims filed on and after October 23, 2008.  73 Fed. Reg. 54708 -54712 (Sept. 23, 2008).  The Veteran's claim was received in November 2009.  Therefore, the revised rating criteria for scars are applicable.  Scars are rated under 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  

Under Diagnostic Code 7801, burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters) warrant a 10 percent rating.  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Codes 7801 (2016).

Under revised Diagnostic Code 7802, burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 square centimeters) or greater warrant a maximum rating of 10 percent.  A superficial scar is one not associated with underlying soft tissue damage.  If multiple qualifying scars are present, assign a separate rating for each affected extremity based on the total area of the qualifying scars that affect that extremity.  38 C.F.R. § 4.118, Diagnostic Codes 7802 (2016).

Under the revised Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating.  Three or four scars that are unstable or painful warrant a 20 percent rating.  Five or more scars that are unstable or painful warrant a 30 percent rating.  If one or more scars are both unstable and painful, add 10 percent to the rating that is based on the total number of unstable or painful scars.  Scars rated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive a rating under diagnostic code 7804, when applicable.  38 C.F.R. § 4.118, Diagnostic Codes 7804 (2016).

The revised Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars rated under diagnostic codes 7800, 7801, 7802, and 7804 require the rating of any disabling effects not considered in a rating provided under diagnostic codes 7800-7804 under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2016).

During the November 2015 hearing the Veteran testified that when discussing pain associated with his surgical scar, he was confused during the previous examination.

A May 2010 VA examination found a superficial linear scar over the lateral aspect of the patella of the right knee that measured 4 centimeters by 0.3 centimeters.  There was no evidence of tenderness, skin breakdown, or discoloration.  The scar did not affect the motion or function of the right knee.  The final diagnosis was right knee post-surgical status with residual scar.

In an October 2012 VA orthopedic consult, the Veteran was noted as having a well-healed surgical scar on the right knee.  There was no indication of pain with scar.

Diagnostic Code 7801 is not applicable here as the reported scar is not the result of a burn injury, nor is it shown to be deep.  Diagnostic code 7802 is not applicable here because the scar is not a superficial non-linear scar.  Under Diagnostic Code 7804 the Veteran would receive a 0 percent rating because the scar is not shown to be painful nor unstable.  While the Veteran claimed pain at the hearing, and that he had not claimed pain on examination due to confusion, that examination and another medical record both noted that the scar was not painful.  The Board finds that objective medical evidence is more persuasive.  The Veteran failed to report to the June 2016 VA examination and based on the evidence of record the Veteran's scar is neither painful nor unstable.  No further disabling effects due to the surgical scar are shown by the evidence of record.

Accordingly, the Board finds that there is no basis for the assignment of an initial rating in excess of 0 percent, or any separate rating.  Because the preponderance of the evidence is against the claim, the claim must be denied. 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a lumbar spine disability, claimed as secondary to a service connected right knee disability is denied.

Entitlement to service connection for a right hip disability, claimed as secondary to a service connected right knee disability, is denied.

Entitlement to a rating in excess of 10 percent for a right knee disability is denied.

Entitlement to a rating in excess of 0 percent for a right knee surgical scar is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


